DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 13 and 15,  are objected to because of the following informalities:  
Regarding Claim 1, line 8, missing “,” at the end of “information”. 
Regarding Claim 13, line 12, missing “,” at the end of “information”.
Regarding Claim 15, line 10, missing “,” at the end of “information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

5.	The claimed invention is directed to an abstract idea without significantly more. The claims recites database, data gathering and manipulation of data. Specifically, the independent claims recite the steps of obtaining data, extracting data, projecting data which is a mathematical concept which describes the relationship between the different stages of data manipulation. This judicial exception is not integrated into a practical application because the generically recited computer element (database) does not add a meaningful limitation to the abstract idea because it amount to simply implementing the abstract idea on a computer memory. Also generically recited element (physical sample) does not add a meaningful limitation to the abstract idea because it amount to simply implementing a data obtaining element. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation (database) only store and retrieve information in memory and these are well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claims 1, 13 and 15, All the steps/processes are directed to abstract ideas such as “obtaining the resolution of electromagnetic spectral information (routine data gathering, as just receiving data)", "extracting (routine data retrieving, as just receiving data)", “projecting (data manipulation), “stored in a database (typical data saving)” and “determination of quantity (insignificant post solution activity)”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample. 

Therefore, those steps/processes are abstract ideas and Claims 1, 13 and 15 are determined to be directed to a 101 rejection as a whole.

Regarding Claim 2, All the steps/processes are directed to abstract ideas such as “selecting" and “predicting”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 2’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 3, All the steps/processes are directed to abstract ideas such as “selecting”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 3’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 4 and 11, The additional recited limitation is directed to an abstract ideas such as “performing”, “projecting”, “defining” and “selecting”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claims 4 and 11’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 5, The additional recited limitation is directed to an abstract ideas such as “determining”, “verify” and “performing” . 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 5’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 6, The additional recited limitation is directed to an abstract ideas such as “determining”, “verify” and “identify” . 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 6’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 7, All the steps/processes are directed to abstract ideas such as "LIBS”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample. 

Therefore, Claim 7’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 8, The additional recited limitation is directed to an abstract ideas such as “spectroscopy method”.

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.
 
Therefore, Claim 8’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 9, The additional recited limitation is directed to an abstract ideas such as “extracted”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 9’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 10, The additional recited limitation is directed to an abstract ideas such as “obtain”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 10’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 12, The additional recited limitation is directed to an abstract ideas such as “determining” and “obtaining””. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 12’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 14, The additional recited limitation is directed to an abstract ideas “spectroscopy device”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for characterization of one or more constituents in a physical sample and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data for characterization of one or more constituents in a physical sample.

Therefore, Claim 14’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Accordingly, for the reasons provided above, claims 1-15 are directed to an abstract idea and are not patent eligible under 35 USC 101.
	
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent pub. No. 2013/0195327 A1 by Tanji (hereinafter Tanji).

Regarding Claim 1, Tanji teaches a method for characterization of one or more constituents in a physical sample (Par. [0004]) from electromagnetic spectral information of such physical sample (Par. [0006, 0008]: Raman spectroscopy thus teaches electromagnetic spectral information), each constituent consisting of one or combinations of chemical elements and/or their isotopes, molecules states (Par. [0008]: structure of a substance thus teaches isotopes, molecules states) and/or their conformations or states (Par. [0004]: lesion thus teaches conformations or states. Also see Par. [0004]: constituent substance), comprising the following steps: 
obtaining the resolution of electromagnetic spectral information, preferably comprising one or more electromagnetic spectrums, corresponding to said physical sample (Par. [0006, 0008, 0013]),
extracting, where the spectral resolution corresponding to the spectral information is sub-optical, one or more spectral lines from said electromagnetic spectral information (Par. [0040, 0043]) 
projecting said spectral lines into a sample point of a deterministic feature space, such deterministic feature space consisting of a multiple dimension vector space comprising a plurality of spectral lines with a predetermined vector basis (Par. [0040, 0043]), such plurality of spectral lines with a predetermined vector basis: 
being stored in a database and having been obtained by sub-optical spectral resolution extraction (Par. [0045], Claim 3 thus teaches the limitation), and 
corresponding to a plurality of known constituents, wherein each dimension of said multiple dimension vector space is a prediction feature of the one or more constituents in said physical sample to which the electromagnetic spectral information corresponds, such prediction feature providing determination of quantity, classification and/or identification of one or more constituents in said physical sample (Par. [0006, 0010, 0037, 0040]).  

Regarding Claim 15, Tanji teaches non-transitory storage media including program instructions executable (Par. [0063]) to carry out a method for characterization of one or mare constituents in a physical sample from electromagnetic spectral information of such physical sample, each constituent consisting of one or combinations of chemical elements and/or their isotopes, molecules and/or their conformations or states, the method comprising the following steps: (See Claim 1 rejection)
obtaining the resolution of electromagnetic spectral information, preferably comprising one or more electromagnetic spectrums, corresponding to said physical sample (See Claim 1 rejection),
extracting, where the spectral resolution corresponding to the spectral information is sub-optical, one or more spectral lines from said electromagnetic spectral information (See Claim 1 rejection) 
projecting said spectral lines into sample point of a deterministic feature space consisting of a multiple dimension vector space comprising a plurality of spectral lines with a predetermined vector basis, such plurality of spectral lines with a predetermined vector basis: (See Claim 1 rejection)
being stored in a database and having been obtained by sub-optical spectral resolution extraction (See Claim 1 rejection), and
corresponding to a plurality of known constituents (See Claim 1 rejection),
wherein each dimension of said multiple dimension vector space is a prediction feature of the one or more constituents in said physical sample to which the electromagnetic spectral information corresponds, such prediction feature providing determination of quantity, classification and/or identification of one or more constituents in said physical sample (See Claim 1 rejection).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanji in view of US Patent pub. No. 2016/0349174 A1 by Washburn (hereinafter Washburn).

Regarding Claim 7,  Tanjin teaches wherein the referred electromagnetic spectral information (See Claim 1 rejection) but does not explicitly teach is obtained from a plasma inducing spectroscopy method, preferably Laser-Induced Breakdown Spectroscopy (LIBS).  

However, Washburn teaches spectral information is obtained from a plasma inducing spectroscopy method, preferably Laser-Induced Breakdown Spectroscopy (LIBS) (Title, Abstract, Par. [0002, 0010]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tanji by Washburn such that the referred spectral information is obtained from a plasma inducing spectroscopy method, preferably Laser-Induced Breakdown Spectroscopy (LIBS) in order to analyze different elements associated with different characteristic frequencies (Washburn, Par. [0010-0011]).

Regarding Claim 8,  Tanjin teaches wherein the referred electromagnetic spectral information (See Claim 1 rejection) but does not explicitly teach comprises spectral information variation in time, for a certain time lapse, said plasma inducing spectroscopy method having impacted upon the physical sample during such time lapse.

However, Washburn teaches spectral information variation in time, for a certain time lapse, said plasma inducing spectroscopy method having impacted upon the physical sample during such time lapse (Abstract, Par. [0045, 0059-0060]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tanji by Washburn such that the referred spectral information comprises spectral information variation in time, for a certain time lapse, said plasma inducing spectroscopy method having impacted upon the physical sample during such time lapse in order to avoid change in composition with each laser shot. Averaging the signal from measurements at multiple points on the sample may be useful to improve signal to noise and average out heterogeneity in the sample. (Washburn, Par. [0060]).

  	Regarding Claim 9, Tanjin teaches wherein the electromagnetic spectral information (See Claim 1 rejection) but does not explicitly teach wherein the referred variation in time is discrete, the electromagnetic spectral information thereby comprising a plurality of electromagnetic spectrums, each spectrum corresponding to an instant in the referred time lapse, whereby spectral lines are extracted for each spectrum of said plurality of spectrums, thereby resulting in one or more spectral lines for each spectrum.  

However, Washburn teaches wherein the referred variation in time is discrete, the electromagnetic spectral information thereby comprising a plurality of electromagnetic spectrums, each spectrum corresponding to an instant in the referred time lapse, whereby spectral lines are extracted for each spectrum of said plurality of spectrums, thereby resulting in one or more spectral lines for each spectrum (Abstract, Par. [0045, 0059-0060, 0076]. Also see Fig. 8).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tanji by Washburn such that teaches wherein the referred variation in time is discrete, the electromagnetic spectral information thereby comprising a plurality of electromagnetic spectrums, each spectrum corresponding to an instant in the referred time lapse, whereby spectral lines are extracted for each spectrum of said plurality of spectrums, thereby resulting in one or more spectral lines for each spectrum in order to analyze different elements associated with different characteristic frequencies (Washburn, Par. [0010-0011]).

Regarding Claim 10,  Tanjin teaches where the referred deterministic feature space (See Claim 1 rejection) but does not explicitly teach is obtained by a hierarchical multi-block technique or tensor decomposition. 

However, Washburn teaches multi-block analysis method (Par. [0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tanji by Washburn such that where the referred deterministic feature space is obtained by a hierarchical multi-block technique or tensor decomposition in order to obtain a predictable result.
Regarding Claim 13, Tanjin as modified by Washburn teaches computational apparatus with self-learning (Par. [0010]: machine learning thus teaches the limitation) for characterization of one or more constituents in a physical sample, each constituent consisting of one or combinations of chemical elements and/or their isotopes, molecules and/or their conformations or states, wherein it is configured to implement method for characterization of one or more constituents in a physical sample from electromagnetic spectral information of such physical sample, each constituent consisting of one or combinations of chemical elements and/or their isotopes, molecules and/or their conformations or states, the method comprising the fallowing steps: (See Claim 1 rejection)
obtaining the resolution of electromagnetic spectral information, preferably comprising one or more electromagnetic spectrums, corresponding to said physical sample (See Claim 1 rejection),
extracting, where the spectral resolution corresponding to the spectral information is sub-optical, one or more spectral tines from said electromagnetic spectral information (See Claim 1 rejection) 
projecting said spectral lines into a sample point of a deterministic feature space, such deterministic feature space consisting of a multiple dimension vector space comprising a plurality of spectral lines with a predetermined vector basis, such plurality of spectral lines with a predetermined vector basis: (See Claim 1 rejection)
being stored in a database and having been obtained by sub-optical spectral resolution extraction (See Claim 1 rejection), and
wherein each dimension of said multiple dimension vector space is a prediction feature of the one or more constituents in said physical sample to which the electromagnetic spectral information corresponds, such prediction feature providing determination of quantity, classification and/or identification of one or more constituents in said physical sample (See Claim 1 rejection), wherein the apparatus preferably further comprises a spectroscopy device able to induce a plasma state in a physical sample, said spectral information being obtained from said spectroscopy device, the spectroscopy device preferably consisting of a LIBS device (See Claim 8 rejection). 
 
Regarding Claim 14, Tanjin as modified by Washburn teaches wherein it comprises a spectroscopy device, such spectroscopy device preferably consisting of a LIBS device from which said spectral information is obtained from, the computational apparatus being further configured to obtain spectral information from the spectroscopy device during a predetermined time lapse (See Claims 7, 8 rejection) and thereby obtaining spectral information which consists of a plurality of electromagnetic spectrums corresponding to several instants in said predetermined time lapse (See Claim 9 rejection), the plasma inducing spectroscopy device having impacted upon the physical sample during such time lapse (See Claim 8 rejection). 
 
Allowable Subject Matter

10.	Claims 2-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claim 2-6 and 11-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Reason for Allowance

12.	The following is a statement of reasons for the indication of allowable subject matter: 

13.	As to claim 2, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “selecting a minimum of neighbouring sample points within said deterministic feature space, corresponding to a known constituent quantity, such that the projected sample point maximize the covariance with the corresponding minimum neighbouring points, 
selecting, from the minimum neighbouring points, exclusive, interference and unique spectral lines, thereby deriving a local feature space within the neighbouring sample points, and 
predicting the quantification of the constituent from the physical sample to be quantified by correlating the known constituents from the local feature space, taking into consideration the projected spectral lines of said physical sample to be quantified into the covariance feature space of the selected neighbouring sample points” along with all other limitations of claim 2. 

14.	As to claim 3, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “selecting a minimum of neighbouring sample points within the deterministic feature space, such that such neighbouring sample points belong to a particular class, by determining if the projected sample point is inside a predetermined region of the deterministic feature space, such region being delimited by a non-linear logistic boundary, and for the minimum of neighbouring sample points delimited inside said region, selecting exclusive, interference and unique spectral lines to derive a local feature space, thereby providing matching within the neighbouring sample points and said sample point” along with all other limitations of claim 3.

15.	Tanji (US 2013/0195327 A1) teaches a method for characterization of one or more constituents in a physical sample from electromagnetic spectral information of such physical sample but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877